Citation Nr: 0502317	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  95-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
urinary tract problems associated with Hodgkin's disease for 
the period August 7, 1989, to July 16, 1997.

2.  Entitlement to an evaluation in excess of 60 percent for 
urinary tract problems associated with Hodgkin's disease for 
the period July 17, 1997, to May 27, 1999.

3.  Entitlement to an evaluation in excess of 80 percent for 
urinary tract problems associated with Hodgkin's disease for 
the period commencing May 28, 1999.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1996 by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 1999 and June 2001, the Board remanded the 
issue on appeal to the RO for further development of the 
evidence.  The case was most recently returned to the Board 
in April 2004.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  A daytime voiding interval more nearly approximating 
between one and two hours was shown at a VA examination on 
October 28, 1994, but not earlier; neither a daytime voiding 
interval more frequent than between one and two hours nor a 
nighttime voiding frequency of five or more times per night 
was demonstrated at any point during the appeal period.

3.  During the period August 7, 1989, to July 16, 1997, the 
veteran's urinary tract problem was no more than moderate in 
severity; it was not manifested by diurnal and nocturnal 
frequency with pain, tenesmus, albumin constant or recurring 
with hyaline and granular casts or red blood cells, or 
transient or slight genitourinary edema.  

4.  The veteran's hypertension is not associated with 
Hodgkin's disease.

5.  During the period July 17, 1997, to May 27, 1999, the 
veteran's urinary tract problem was not manifested by 
persistent genitourinary edema and albuminuria and his 
generalized poor health characterized in part by lethargy was 
not attributable to his urinary tract problem.

6.  During the period commencing May 28, 1999, the veteran's 
urinary tract problem has not produced disability requiring 
dialysis and the veteran has not had renal dysfunction 
precluding sedentary activity.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
10 percent for urinary tract problems associated with 
Hodgkin's disease for the period August 7, 1989, to October 
27, 1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.115a, Diagnostic Code 7512 (1993); 
38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7512, 7541 
(2003).

2.  The criteria for assignment of an evaluation of 20 
percent, and no higher, for urinary tract problems associated 
with Hodgkin's disease for the period October 28, 1994, to 
July 16, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.115a, Diagnostic Code 7512 (1993); 
38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7512, 7541 
(2003).

3.  The criteria for an evaluation in excess of 60 percent 
for urinary tract problems associated with Hodgkin's disease 
for the period July 17, 1997, to May 27, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7512, 7541 (2003).

4.  The criteria for an evaluation in excess of 80 percent 
for urinary tract problems associated with Hodgkin's disease 
for the period commencing May 28, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.115a, 4.115b, Diagnostic Codes 7512, 7541 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Id. at 120-123.

The rating decision in May 1996, prior to the enactment of 
the VCAA, granted service connection for a urinary tract 
problem associated with Hodgkin's disease and assigned an 
initial evaluation of 10 percent, effective August 7, 1989.  
Since the passage of the VCAA and the promulgation of the 
implementing regulations, the RO has provided the appropriate 
remedial notice, as explained below.  

In an April 2001 letter, the RO notified the veteran of the 
passage of the VCAA and advised him that he could submit or 
identify additional information or evidence that he wanted VA 
to try to get for him.  In a July 2001 letter, the RO 
notified the veteran that VA would help him to obtain 
evidence to support his claim but that it was ultimately his 
responsibility to provide the information or evidence needed 
to support his claim.  The RO's letter also advised the 
veteran that a VA urology examination was being scheduled to 
evaluate his urinary tract problem.  The veteran was then 
provided contact information if he had questions or needed 
assistance with his claim.  In addition, a supplemental 
statement of the case furnished in September 2002 set forth 
the provisions of 38 C.F.R. § 4.115a, ratings of the 
genitourinary system, dysfunction, including Diagnostic Code 
7541, pertaining to renal involvement in systemic disease 
processes, and in a statement of the case, and supplemental 
statements of the case the RO has advised the veteran of the 
evidence considered the laws and regulations governing 
entitlement to the benefits sought, and the reasons and bases 
for the determinations made.  Also, throughout the appeal the 
RO has provided the veteran with an opportunity to respond 
with additional evidence and argument.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claim.  

The Board also concludes that VA has fulfilled its duty to 
assist the veteran in connection with this appeal.  VA has 
obtained records of the veteran's VA treatment for 
genitourinary complaints and symptoms during the appeal 
period.  In addition, VA afforded the veteran rating 
examinations in October 1994, November 1997, August 1999, and 
September 2001, which speak directly to the nature and 
severity of claimed manifestations.  The veteran and his 
representative have not identified any additional evidence 
which might be relevant to his appeal.  As such, VA has 
fulfilled the duty to assist pursuant the VCAA and the case 
is ready for appellate review.

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

The criteria for rating disabilities of the genitourinary 
system were revised effective February 17, 1994.  See 59 Fed. 
Reg. 2,527 (Jan. 18, 1994).

Prior to February 17, 1994, 38 C.F.R. § 4.115a, Diagnostic 
Code 7512, pertaining to chronic cystitis, provided that mild 
chronic cystitis warranted a non-compensable (zero percent) 
evaluation.  An evaluation of 10 percent required moderate 
chronic cystitis; pyuria, with diurnal and nocturnal 
frequency.  An evaluation of 20 percent required moderately 
severe chronic cystitis; diurnal and nocturnal frequency with 
pain, tenesmus.  An evaluation of 40 percent required severe 
chronic cystitis; urination at intervals of one hour or less; 
contracted bladder.  An evaluation of 60 percent was 
warranted where incontinence existed, requiring constant 
wearing of an appliance.

Effective February 17, 1994, 38 C.F.R. § 4.115a, ratings of 
the genitourinary system-dysfunctions, states that diseases 
of the genitourinary system generally result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  The following section provides 
descriptions of various levels of disability in each of these 
symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg% 
[milligrams per 100 milliliters]; or, creatinine more than 
8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular, warrants a 100 
percent rating.  Renal dysfunction characterized by 
persistent edema and albuminuria with BUN [blood urea 
nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or a limitation of exertion warrants 
an 80 percent rating.  Renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent rating.  
Renal dysfunction where albumin is constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent rating.  
Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension that is noncompensable 
under Diagnostic Code 7101 is noncompensably disabling.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day warrants a 
60 percent rating.  Where such requires the wearing of 
absorbent materials which must be changed two-to-four times 
per day, a 40 percent rating is warranted.  Where such 
requires the wearing of absorbent materials which must be 
changed less than two times per day, a 20 percent rating is 
warranted.  

Urinary frequency with daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent rating.  A daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night warrants a 20 percent rating.  A daytime 
voiding interval between two and three hours, or awakening to 
void two times per night warrants a 10 percent rating. 

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  Post void 
residuals greater than 150 cc.; uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); recurrent 
urinary tract infections secondary to obstruction; stricture 
disease requiring periodic dilatation every two-to-three 
months, warrants a 10 percent rating.  A noncompensable 
rating is assigned for obstructive symptomatology with or 
without stricture disease requiring dilatation one-to-two 
times per year.

Urinary tract infection with poor renal function is rated as 
renal dysfunction.  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
warrants a 30 percent rating.  Long-term drug therapy, one-
to-two hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.

38 C.F.R. § 4.115b, Diagnostic Code 7512 (2003), pertaining 
to cystitis, chronic, includes interstitial and all 
etiologies, infectious and non-infectious, provides that the 
disability is rated as voiding dysfunction.

38 C.F.R. § 4.115b, Diagnostic Code 7541 (2003), pertaining 
to renal involvement in diabetes mellitus, sickle cell 
anemia, systemic lupus erythematosus, vasculitis, or other 
systemic disease processes, provides that the disability is 
rated as renal dysfunction.

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), 68 Fed. Reg. 25,179 (2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).

The Court has held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

III.  Factual Background and Analysis

For the period August 7, 1989, to July 16, 1997, the 
veteran's urinary tract problem is rated as 10 percent 
disabling.  

The record does not contain extensive relevant evidence for 
the period August 7, 1989, to October 28, 1994.  The veteran 
was, however, seen at a VA urology clinic in November 1993, 
at which time he complained of difficult urinating, slow 
stream.  The impression was that the veteran had not 
responded to prescribed medication, and the plan was to 
adjust the dosage.  Otherwise, records from August 1989 to 
October 1994, indicate that VA laboratory studies showed BUN 
predominantly below 20 mg% and creatinine predominantly below 
2.0 mg%.

Then, at a VA examination on October 28, 1994, the veteran 
complained of burning on urination and some urinary 
frequency.  He also reported that he urinated six-to-eight 
times per day and one-to-two times per night.  

Under former 38 C.F.R. § 4.115a, an evaluation of 20 percent 
prior to February 17, 1994, would require moderately severe 
chronic cystitis; diurnal and nocturnal frequency with pain, 
tenesmus.  Under revised 38 C.F.R. § 4.115a, an evaluation of 
30 percent would require albumin constant or recurring with 
hyaline and granular casts or red blood cells; or transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 since February 17, 1994.  The 
medical evidence does not show a moderately severe urinary 
tract problem with diurnal and nocturnal frequency with pain, 
tenesmus, prior to February 17, 1994, the date of the 
revision of the rating criteria.  Since February 17, 1994, 
laboratory studies did not show findings warranting an 
evaluation of 30 percent under the criteria for rating renal 
dysfunction until July 17, 1997, when microscopic urinalysis 
found red blood cells.  Genitourinary edema has not been 
reported.  

With regard to consideration of hypertension under 
38 C.F.R. § 4.115a, in its June 2001 decision the Board found 
that the veteran's hypertension was not caused or aggravated 
by his Hodgkin's disease and granted secondary service 
connection for the degree of aggravation to hypertension 
which is proximately due to or the result of diabetes 
mellitus.  As the issue on appeal is the evaluation of the 
veteran's urinary tract problems associated with Hodgkin's 
disease, and the Board has found in a prior final decision 
that the veteran's hypertension is not associated with 
Hodgkin's disease, it is not appropriate to consider the 
veteran's hypertension or renal dysfunction associated with 
such as a manifestation of the urinary tract problem.  

The Board does recognize, however, that the urinary frequency 
reported by the veteran at the VA examination on October 28, 
1994, more nearly approximates a daytime voiding interval 
more frequent than between two and three hours.  There is no 
evidence to refute the consistency of such complaint as 
compared to the veteran's clinical service-connected 
pathology.  As such, the veteran's symptoms warrant an 
evaluation of 20 percent, but no more, under 38 C.F.R. 
§ 4.115a, for the period October 28, 1994, to July 16, 1997.  
38 C.F.R. § 4.7; Fenderson, supra.  

There is no basis to assign an evaluation in excess of 10 
percent for the veteran's urinary tract problem for the 
period August 7, 1989, to October 27, 1994, as increased 
urinary frequency was not noted or found prior to that date.  
Nor, as set out above, is there any basis to find that an 
evaluation in excess of 20 percent is warranted from October 
28, 1994 to July 16, 1997, as the veteran did not manifest 
symptoms meeting any of the criteria for a higher evaluation.  
In that regard, the preponderance of the evidence is against 
the veteran's claim, such that the benefit-of-the-doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.

For the period July 17, 1997, to May 27, 1999, the veteran's 
urinary tract problem is rated as 60 percent disabling.  The 
RO granted the 60 percent rating on the basis that treatment 
for hematuria was first shown on July 17, 1997.

On July 17, 1997, the veteran was referred from a VA 
hematology service to a VA urology clinic for evaluation.  It 
was noted that the veteran had symptoms of difficulty 
urinating, a weak stream, post-void dribbling, and one 
episode of hematuria the previous week.  Microscopic 
urinalysis found scattered red blood cells.  Renal ultrasound 
was negative.  A cystoscopy in August 1997 revealed mildly 
trabeculated bladder mucosa.  The anterior and posterior 
urethra appeared normal and there was no evidence of tumors, 
stones, or lesions.  A VA excretory urogram was normal.  

At a VA general medical examination in November 1997, the 
veteran did not complain of urinary tract symptoms.  
Urinalysis revealed no evidence of proteinuria.  Blood 
creatinine was 1.3 milligrams per deciliter.  BUN was 24 mg% 
(upper limit of normal, 20 mg%.)

At a VA diabetes mellitus examination in December 1997, it 
was noted that in the last several years the veteran's BUN 
had been in the 30 to 50 mg% range and his creatinine had 
ranged from 1.3 mg% to 3.6 mg%.

Under 38 C.F.R. § 4.115a, an evaluation of 80 percent would 
require persistent edema and albuminuria with BUN 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Persistent genitourinary edema 
and albuminuria has not been reported and the veteran's 
generalized poor health characterized in part by lethargy 
noted at the VA examination in September 2001 has not been 
attributed to his urinary tract problem, and instead to other 
service-connected or nonservice-connected disabilities.  
Furthermore, a daytime voiding interval more frequent than 
between one and two hours and awakening to void more than 
three to four times per night were not shown during the 
period July 17, 1997, to May 27, 1999, or, in fact, at any 
point during the appeal period.  There is, therefore, no 
basis to assign an evaluation in excess of 60 percent for the 
period July 17, 1997, to May 27, 1999.

Finally, for the period commencing May 28, 1999, the 
veteran's urinary tract problem is rated as 80 percent 
disabling.  The RO granted the 80 percent rating on the basis 
that chronic renal insufficiency was first shown on May 28, 
1999.

Records reflect that the veteran was hospitalized at a VA 
Medical Center from May 28 to May 31, 1999, for the treatment 
of multiple medical problems.  At admission it was noted that 
he had been followed for a workup for hematuria and discharge 
diagnoses included chronic renal insufficiency.  

At a VA urology examination in August 1999, the veteran's 
history of intermittent urinary tract infections, 
microhematuria and obstructive and irritative symptoms was 
noted.  A CT scan had shown a complex cyst/neoplasm of the 
right kidney.  A cystoscopy two months earlier had shown 
benign prostatic hypertrophy but was otherwise within normal 
limits.  The examiner stated that he would need the report of 
a recent urodynamic study or to repeat that study in order to 
give an opinion concerning any increased disability of the 
urinary tract.  Diagnoses included intermittent urinary tract 
infections, intermittent microhematuria, and mild azotemia 
(most recent creatinine 1.5).

The veteran was re-admitted to the VA Medical Center in 
December 1999 for treatment of multiple medical problems.  
Discharge diagnoses included chronic renal insufficiency and 
history of hematuria.

The veteran was admitted to a VA Medical Center in May 2000 
with increased creatinine in the setting of outpatient 
diuresis.  His weight was over 350 pounds.  In a period of 
four days, his creatinine had increased from 1.5 to 2.3 and 
BUN had increased from 42 to 57.  After treatment, his 
creatinine was at baseline.  A renal scan showed no evidence 
of renal artery stenosis.  Discharge diagnoses included acute 
and chronic renal insufficiency, congestive heart failure, 
Type II diabetes mellitus, hypertension, morbid obesity, and 
history of Hodgkin's disease.

During VA hospitalization in June 2000, a renal ultrasound 
was normal.  Diagnoses included acute renal failure and 
chronic renal insufficiency.

A VA treatment record in September 2001 noted the veteran's 
complaints of nocturia times two, hesitancy and 
intermittency.  The veteran denied any dysuria and any recent 
change in urinary symptoms.  He was in ARF [acute renal 
failure] with creatinine of 2.9.  The renal service expected 
improvement in his creatinine and BUN with diuresis.

In September 2001, commenting on the veteran's cardiovascular 
status, a VA treating physician noted that he had significant 
chronic peripheral edema.  Treating physicians have not 
attributed such edema to the veteran's renal dysfunction.  

At a VA genitourinary examination in September 2001, it was 
noted that the veteran had genitourinary symptoms of daily 
frequency and nocturia, hesitancy, a weak stream, and 
dysuria.  He had also had incontinence.  He had some 
lethargy.  In 1978, he had a transurethral resection of the 
prostate, which showed lymphoma.  He had had yearly urinary 
tract infections which had been treated with antibiotics.  He 
had had no stones, nephritis, or hospitalization in the past 
year.  His last treatment for Hodgkin's disease was in 1979.  
His genitourinary complaints had had very little effect on 
his daily activities except for the frequency of urination.  
A physical examination of the veteran's penis, testicles, 
epididymis, spermatic cord, and prostate gland was 
unremarkable.  A diagnostic study showed a void of 250 cc and 
post-void residual of 45 cc.  The diagnosis was irritative 
voiding symptoms, i.e., detrusor instability of unknown 
etiology.

At a VA heart examination in March 2002, the diagnosis was 
congestive heart failure due to diastolic dysfunction, 
currently adequately controlled.  The examiner found that the 
veteran's heart failure and symptoms from cor pulmonale 
related to sleep apnea were not the veteran's limiting 
problem at the time of the examination.  The veteran was so 
limited by peripheral neuropathy of the upper and lower 
extremities that the examiner was unable to assess METS 
[metabolic equivalents (multiples of resting oxygen uptake)].  
The veteran had a history of insulin-dependent Type II 
diabetes mellitus with neuropathy.

In September 2002, in response to an inquiry by the RO, the 
VA genitourinary examiner reported that the veteran had 
irritable bladder symptoms likely due to detrusor 
instability/autonomic neuropathy and that such was at least 
as likely as not caused by his diabetes.

Under 38 C.F.R. § 4.115a, an evaluation of 100 percent would 
require regular dialysis, or renal dysfunction precluding 
more than sedentary activity from one of the following:  
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  The veteran's urinary tract problem has not 
produced disability requiring dialysis and he does not have 
renal dysfunction precluding sedentary activity by reason of 
his service-connected urinary tract problems.  Instead, a 
review of the record shows that the veteran experiences other 
urinary problems attributable to his diabetes and any 
additional manifestations not related to the urinary problems 
associated with Hodgkin's disease may not be considered in 
assigning the appropriate ratings herein.  Furthermore, as 
stated above, a daytime voiding interval more frequent than 
between one and  two hours and awakening to void more than 
three to four times per night have not been shown during the 
period commencing May 28, 1999.  There is thus no basis to 
assign an evaluation in excess of 80 percent for the 
veteran's urinary tract problem for the period commencing 
May 28, 1999.

In sum, except for the 20 percent evaluation granted herein 
for the period October 28, 1994, to July 16, 1997, the 
medical evidence does not provide a basis to allow higher 
evaluations than the staged ratings granted by the RO for the 
veteran's urinary tract problem.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.115a, Diagnostic Code 7512 (1993); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7512, 7541 
(2003); Fenderson, supra.  As the preponderance of the 
evidence is against the veteran's claims for higher staged 
ratings for the periods other than October 28, 1994, to 
July 16, 1997, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7. 




ORDER

Entitlement to an evaluation in excess of 10 percent for 
urinary tract problems associated with Hodgkin's disease for 
the period August 7, 1989, to October 27, 1994, is denied.

Entitlement to an evaluation of 20 percent, and no higher, 
for urinary tract problems associated with Hodgkin's disease 
for the period October 28, 1994, to July 16, 1997, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to an evaluation in excess of 60 percent for 
urinary tract problems associated with Hodgkin's disease for 
the period July 17, 1997, to May 27, 1999, is denied.

Entitlement to an evaluation in excess of 80 percent for 
urinary tract problems associated with Hodgkin's disease for 
the period commencing May 28, 1999, is denied.


	                        
____________________________________________
	J. M. Daley 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


